OPINION — AG — ** STATE BOARD OF EQUALIZATION — ESTIMATE OF FUNDS ** THE STATE BOARD OF EQUALIZATION MUST DETERMINE THE AMOUNT OF REVENUE EXPECTED TO ACCRUE TO THE FEDERAL REVENUE SHARING FUND DURING THE FISCAL YEAR 1975 (JULY 1, 1974 TO JUNE 30, 1975) AND INCLUDE SUCH AMOUNT IN ITS PRE LEGISLATIVE ESTIMATE OF FUNDS AVAILABLE FOR APPROPRIATION FOR FISCAL YEAR 1975. FURTHER, THE BOARD MUST CONSIDER THE INTENT OF THE 34TH LEGIS. EXPRESSED IN SENATE JOINT RESOLUTION NO. 2 THAT THE BOARD INCLUDE NO FEDERAL REVENUE SHARING FUNDS IN SUCH ESTIMATE BECAUSE OF THE UNCERTAINTY OF RECEIPT. IN THE EVENT THE BOARD SHOULD DETERMINE THE CIRCUMSTANCES HAVE CHANGED SINCE THE ENACTMENT OF SENATE JOINT RESOLUTION NO. 2 AND THAT FEDERAL REVENUE SHARING FUNDS WILL ACCRUE DURING THE FISCAL YEAR OF 1975, THEN OKLAHOMA CONSTITUTION, ARTICLE X, SECTION 23 PROVIDES FOR SUCH A DETERMINATION. THE BOARD SHOULD INCLUDE $9,615 AS REPRESENTING THE SURPLUS FROM THE LAST PRECEDING FISCAL YEAR 1973. THE STATE BOARD OF EQUALIZATION IS NOT TO INCLUDE IN ITS ESTIMATE OF REVENUES AVAILABLE FOR APPROPRIATION DURING THE FISCAL YEAR 1975 THE REVENUES WHICH HAVE ACCRUED TO THE FEDERAL REVENUE SHARING FUND DURING THE CURRENT FISCAL YEAR (JULY 1, 1973 THROUGH JUNE 30, 1974) BECAUSE THESE REVENUES ARE NOT TO BE INCLUDED IN THE EXCLUSIVE FORMULA PROVIDED IN THE OKLAHOMA CONSTITUTION. ARTICLE X, SECTION 23 AND, THEREFORE, MAY 'NOT' BE INCLUDED WITHIN THE ESTIMATE. HOWEVER, WHILE IN SESSION, THE 2ND SESSION, 34TH LEGIS. MAY PROPERLY APPROPRIATE THE CASH ON HAND IN THE FEDERAL REVENUE SHARING FUND. (CASH SURPLUS, FEDERAL FUNDS) CITE: ARTICLE X, SECTION 23, 31 U.S.C.A. 1221, 68 O.S. 2463.1 [68-2463.1] (ODIE A. NANCE)